                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

KIMBERLY KHAMISI,                                  :    Case No. 1:18-cv-550
    Petitioner,                                    :
                                                   :    Judge Timothy S. Black
vs.                                                :    Magistrate Judge Stephanie K. Bowman
                                                   :
WARDEN, OHIO REFORMATORY                           :
FOR WOMEN,                                         :
     Respondent.                                   :



                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 2) AND
                 TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on August 15, 2018,

submitted a Report and Recommendation. (Doc. 2). Petitioner filed untimely objections

on September 14, 2018. (Doc. 3). 1


1
 Petitioner’s objections are not well-taken. Initially, the Objections—which were required to be filed
by August 29, 2018, but were not filed until September 14, 2018—are untimely, and fail as a matter
of law. See Jones v. Warden, Ross Corr. Inst., 2013 U.S. Dist. LEXIS 169658, at * 4, 2013 WL
6230365 (S.D. Ohio Dec. 2, 2013) (“failure to file timely objections not only waives the right to de
novo review of a Magistrate's Report and Recommendation, but dispenses with the need for the
district court to conduct any review.”). In any event, the objections fail on the merits.

Petitioner was sentenced on June 22, 2018 in the Hamilton County Court of Common Pleas. The
Report and Recommendation notes that Petitioner currently has an appeal pending before the Ohio
Court of Appeals and therefore the petition is subject to dismissal for lack of exhaustion. (Doc. 2 at
3). Petitioner seems to contend that she has exhausted her state remedies, but provides no evidence
in support of the notion. (Doc. 3 at 2–3). Petitioner’s argument is unavailing. The Court agrees with
the Magistrate Judge that the petition is clear on its face that Petitioner has failed to exhaust state
remedies.
        As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation should be and is hereby ADOPTED in

its entirety.

        Accordingly, for the reasons stated above:

        1) The petition (Doc. 1) is DISMISSED without prejudice, subject to refiling
           upon exhaustion of Petitioner’s state court remedies;

        2) The Clerk shall enter judgment accordingly, whereupon this case is
           TERMINATED from the docket of this Court.

        IT IS SO ORDERED.

Date:           10/3/18
                                                            Timothy S. Black
                                                            United States District Judge




                                             2
